Citation Nr: 0931565	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  05-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The Veteran had active service from September 1985 to March 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.  The case is now 
under the jurisdiction of the RO in Atlanta, Georgia.  


REMAND

In her original July 2005 substantive appeal, the Veteran 
indicated that she desired a Board hearing in this matter at 
her local VA office before a member of the Board.  In 
addition, in a statement dated later that same month, she 
indicated her willingness to have a video-conference hearing 
at her local RO.  The record does not indicate that the 
Veteran was ever provided with her requested hearing or 
withdrew her request.  In fact, the Board has more recently 
received a July 2009 letter from her representative, in which 
her representative reiterates the Veteran's desire to be 
scheduled for a video-conference hearing at her local RO 
(which is now the RO in Atlanta, Georgia).  

Consequently, based on all of the foregoing, the Board finds 
that it has no alternative but to remand this case so that 
the Veteran can be afforded her requested video-conference 
hearing. 

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at the RO located in Atlanta, 
Georgia.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



